Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
	Examiner’s Reasons for an Allowance
COMES NOW the Patent Office by an examiner and states at least a reason for an allowance for this application; to wit; that the Prior Art neither anticipates nor in any reasonable combination suggests a feeder configures to convey a carrier tape from an insertion section to a supply section the insertion section being configured to insert a  carrier tape containing an electronic component and the supply section being configured to supply the electronic component to an electronic mounting machine; the feeder including a first sprocket provided to the insertion section and having engagement protrusions formed on only a part of the outer circumference, engageable with engagement holes of the carrier tape, a second sprocket arranged side by side with the first sprocket , having engagement protrusions formed over the entire circumference, and a control device configured to control a rotational operation of the first sprocket and the second sprocket, wherein the control device restricts contact between the engagement protrusions of the first sprocket and the carrier tape after engagement protrusions of the second sprocket disengage with the engagement holes of the carrier tape in an unloading process for conveying the carrier tape to the insertion section side.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CARL J ARBES whose telephone number is (571)272-4563. The examiner can normally be reached on M, T, R and F from 8 to 6 ET.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, P.D. VO, can be reached at telephone number 5712724690. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, see http://portal.uspto.gov/external/portal. Should you have questions about access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
/CARL J ARBES/           Primary Examiner, Art Unit 3729